United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                   April 19, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-10705



     LIBERTY MUTUAL INSURANCE COMPANY,

          Plaintiff-Counter-Defendant, Appellee-Cross-Appellant,

          versus

     MID-CONTINENT INSURANCE COMPANY,

          Defendant-Counter-Claimant, Appellant-Cross-Appellee.



          Appeal from the United States District Court
               for the Northern District of Texas



Before GARWOOD, JOLLY and BARKSDALE, Circuit Judges.

PER CURIAM:

TO THE SUPREME COURT OF TEXAS AND THE HONORABLE JUSTICES THEREOF

     This court hereby amends its March 31, 2005 order in the above

case certifying to the Supreme Court of Texas the therein specified

determinative questions of Texas law.      This amendment to the

certification order is made solely to correct a misstatement of

fact inadvertently contained in the certification order.             The

certification order states that Mid-Continent settled the claims

against Crabtree, its named insured, at the same time or prior to

the settlement of the claims against Kinsel. That is incorrect, as

the settlement by Mid-Continent of the claims against Crabtree was
not made until after the claims against Kinsel were settled.                Mid-

Continent   settled   the   claims    against        Crabtree    in    separate

negotiations after the Kinsel settlement but before trial commenced

in the underlying suit brought by the Boutin family members.

Accordingly, at the time of the Kinsel settlement, Mid-Continent’s

policy limits had not been reduced by the amount of the Crabtree

settlement, and those policy limits were still subject to the

unresolved claims against Crabtree.           As correctly stated in the

March 31,   2005   certification     order,    the    amount    paid   by   Mid-

Continent to settle the claims against Crabtree was $300,000.

     Except as above stated, the March 31, 2005 certification order

in this case remains unaltered.